Citation Nr: 1432654	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative joint disease with degenerative disc disease of the lumbar spine, to include as secondary to service connected spondylolisthesis L5-S1.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) from rating a decision dated in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The claim was previously before the Board in November 2013, at which time it was referred out for an opinion by an independent medical expert (IME), a chief neurosurgery specialist.  That opinion having been completed in March 2014, this claim is once again before the Board.  The Veteran was provided a copy of the IME opinion with an opportunity to present further argument and/or evidence.

A review of the Virtual VA electronic claims file processing service revealed nothing further pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not exhibit a diagnosis or symptoms of degenerative arthritis in service or within one year after discharge from service, and degenerative joint disease with degenerative disc disease of the lumbar spine is not otherwise shown to be associated with service or the service-connected spondylolisthesis L5-S1.


CONCLUSION OF LAW

Degenerative joint disease with degenerative disc disease of the lumbar spine was not incurred in or aggravated by service, to include as secondary to service connected spondylolisthesis L5-S1.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated October 2009, that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record does not indicate that the Veteran was in receipt of SSA benefits.  Additionally, VA provided the Veteran with medical examinations that were adequate because the expert reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.



Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Additionally, service connection may be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  The Veteran's current diagnosis of degenerative arthritis of the back is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, are for application in this case.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran is currently service-connected for spondylolisthesis, L5-S1, with an evaluation of 0 percent.

Review of the Veteran's service records show that he had active service from April 1953 to April 1957.  In 1953, the Veteran sustained an injury to his back when he fell off of a truck in basic training.  He was treated for complaints of resulting back pain and diagnosed with spondylolisthesis, L5-S1 based upon x-ray evidence.  Service treatment records showed that the Veteran continued to be seen and treated for complaints of low back pain throughout service until discharge.  There was no indication of arthritis or degenerative changes found in the service treatment records, to include Veteran's exit examination.

A review of the Veteran's private treatment records shows that he began seeking treatment in May 1997 for chronic pain related to lumbar degenerative problems.  In May 2011, the Veteran received an MRI that showed a pars defect at L5 that was causing spondylolisthesis, L5-S1.  It was also noted that the spondylolisthesis was causing foraminal stenosis bilaterally at the L5-S1 level.  In August 2013, the Veteran received a full private examination, to include an MRI.  The doctor provided an impression that the Veteran had minor degenerative changes from L1-L3.  However, 8 mm of anterolisthesis was found on L4 and L5 and 13 mm of anterolisthesis was found on L5-S1.  Facet degenerative changes were noted at L4-S1.  The expert found that spondylolisthesis at L4, L5, and L5-S1 were associated with the Veteran's arthritis, but provided no further rationale as to why.

A review of the Veteran's VA outpatient treatment records shows that the Veteran has received treatment for his low back pain since 1998.  Although these records note that the Veteran reported history of trauma to his back, no formal etiology opinion has been provided.  Diagnosis was spondylolisthesis, L5-S1.

The Veteran was provided with a VA examination in March 2010.  The expert, a nurse practitioner, reviewed the Veteran's claims file and provided extensive objective testing, to include range of motion testing.  The expert diagnosed the Veteran with spondylolisthesis, L5-S1, degenerative joint disease of the lumbar spine, and degenerative disc disease of the lumbar spine.  While the expert opined that the spondylolisthesis, L5-S1 was secondary to the injury sustained in service, he opined that the degenerative joint disease and the degenerative disc disease were more likely related to the natural aging process and activity over the years.  In support, the expert provided that he was not aware of any findings or literature that showed degenerative changes could be caused by spondylolisthesis.  No further rationale was provided as to why the Veteran's in-service accident could not be responsible for the development of arthritis years later.

An IME opinion was obtained in March 2014.  The expert extensively reviewed the Veteran's claims file, to include all relevant service treatment records and post-service outpatient treatment records.  The expert noted the Veteran's 1953 truck fall injury and subsequent treatment for back pain, which all appeared to relate the Veteran's complaints to his congenital spondylolisthesis L5-S1.  The expert found that the earliest x-ray films of the Veteran's spine, beginning in May 1953 at the time of the accident, only showed a congenital pars defect and no acute trauma, indicating that the fall had no actual injurious effect on the Veteran's spine.  Further, the expert explained that the record descriptions of the Veteran's medical examination complaints during service were not consistent with any acute fracture from the injury on May 1953.  

As such, the expert opined that there was ample evidence in the Veteran's service treatment records to conclude that his spondylolisthesis L5-S1 was congenital and not related to his military service or the May 1953 injury.  Recent x-ray film reports taken in 2013 further show that after over half a century, the Veteran's spondylolisthesis has not worsened, as would be expected if he had actually sustained a serious back injury in May 1953.  The expert found that the Veteran's current complaints regarding his back are more related to aging and obesity, as well as a possible relationship to a knee joint replacement he received post service.  Because the Veteran's May 1953 was minor and acute with no evidence of lingering effects, the expert opined that it was less likely than not that his current degenerative joint disease with degenerative disc disease of the lumbar spine was related to military service.  Additionally, the expert found that there was no indication that the Veteran's spondylolisthesis caused or aggravated the Veteran's degenerative joint disease with degenerative disc disease of the lumbar spine, as there is no evidence to support such a relationship.  Additionally, it was noted that the Veteran's complaints are multifactorial and progressive with aging, obesity, and arthritis.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for degenerative joint disease with degenerative disc disease of the lumbar spine, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran's has been diagnosed with degenerative joint disease with degenerative disc disease of the lumbar spine, as shown in the Veteran's private treatment records, IME opinion, and VA examination.  Additionally, there is evidence of a in service event or injury by way of the May 1953 truck fall incident, for which the Veteran sought treatment.  As such, the issue turns upon a finding of a nexus between the two.  See Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d at 604; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Here, the Veteran's service treatment records effectively rule out any indication of a chronic residuals of the injury to the spine resulting from the May 1953 truck fall incident.  Rather, they describe an acute incident with no lasting effects.  It appears that it was merely coincidental that the military doctors discovered and treated the Veteran's spondylolisthesis L5-S1 during this same time period and that all of the Veteran's complaints stemmed from this congenital condition rather than from any injury sustained in May 1953.  Furthermore, there was no indication provided that the May 1953 fall had aggravated the Veteran's pre-existing spondylolisthesis in any way.  Additionally, it is noted that there is no indication of arthritis at any time during the Veteran's military service or within one year post service. 

Following the Veteran's discharge from the service, the first evidence of any kind referring to any problem in his back was in May 1997, as indicated in an April 2010 private treatment record, over forty years after the accident and release from active duty.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the first objective diagnosis of arthritis in 1997 is well outside of the one year presumptive period.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board notes the Veteran's statements regarding the onset and continuation of his symptoms of a back condition and finds that, while he is competent to make such statements and he is credible, as he has remained consistent in his assertions throughout the claim, there is no indication that he possesses the requisite expertise to diagnose his symptoms as arthritis or residuals of the May 1953 injury.  In this regard, arthritis can have many causes and determining its etiology requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).

The Board thus finds that the only evidence remaining that is consistent and probative regarding the Veteran's May 1953 accident and his current arthritis are the service treatment records, the March 2010 VA examination opinion, and March 2014 IME opinion.  The opinions provided a well-reasoned analysis, finding that the Veteran's clinical findings in service showed no chronic residuals from his May 1953 accident as well a separate and unrelated diagnosis of spondylolisthesis L5-S1.  Additionally, the examinations showed evidence of the natural aging process as well as the Veteran's obesity, which were found to be the most likely contributing causes to the Veteran's current arthritis and complaints of pain and functional loss.  As such, these findings revealed the Veteran's back condition to be less likely than not related to military service and more likely related to other causes.

In regard to secondary service connection, the Board notes that the Veteran has a current disability of degenerative joint disease with degenerative disc disease of the lumbar spine.  Additionally, it is noted that the Veteran has a service-connected disability of spondylolisthesis L5-S1.  As such, the issue turns upon whether there is a nexus between the two.  See 38 C.F.R. § 3.10(a); Wallin, 11 Vet. App. at 509.

Here the evidence of record does not provide support for the contention that the Veteran's arthritis was caused or aggravated by his spondylolisthesis.  Rather, the only evidence of record that addresses this issue are the March 2010 VA examination and March 2014 IME opinion.  In both opinions, the experts found that there was less likely than not any kind of relationship between the two.  In particular, the March 2010 VA expert found that there was no support in medical literature for such a connection.  Both examinations found that any cause or aggravation of the Veteran's arthritis was more than likely related to age and obesity and not his congenital spondylolisthesis.

Last, in regard to continuity of symptoms, the Board find that the Veteran's claimed back condition, as it involves arthritis, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of arthritis in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

Accordingly, for the reasons and bases discussed above, service connection for degenerative joint disease with degenerative disc disease of the lumbar spine is denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of arthritis during service or within one year after service, as well as any relationship between the Veteran's May 1953 accident or service-connected spondylolisthesis L5-S1, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for degenerative joint disease with degenerative disc disease of the lumbar spine, to include as secondary to service connected spondylolisthesis L5-S1, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


